DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 2-21 have been examined.

Corrected Notice of Allowability
This Corrected Notice of Allowability is made for the sole purpose of indicating that the prior art listed in the Information Disclosure Statement of October 14, 2021 and October 26, 2021 has been considered, and does not require the reasons for allowance, as set forth below, to be reconsidered, or the allowance to be withdrawn.

Allowable Subject Matter
Claims 2-13 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Grigsby et al. (U.S. Patent Application Publication 2010/0086192), discloses receiving an input for an item, to identify the item (paragraphs 37 and 40; Figure 1); and discloses inputting a query to obtain a product match (paragraphs 14-16 and 93-95).  Tapley et al. (U.S. Patent Application Publication 2009/0304267) discloses transmitting an item identifier to obtain a matching image (paragraphs 3 and 41-45; Figures 8 and 9).  Li (U.S. Patent Application Publication 2009/0113475) discloses querying a search engine, and in particular discloses that a specialized search engine may be a combination of multiple search engines (paragraph 27).  However, these and 
Claims 2-13 as amended are not directed to commercial interactions, and therefore not directed to an abstract idea (the other categories of abstract idea do not apply).  It is noted that claims depending from claim 2 include such elements as “determining a recommended price for the item”, “determining one or more seller policies for the item”, and “receiving, from [a] seller, confirmation that the listing of the item is correct”; however, these are not deemed to make the claimed method directed to commercial interactions.  Claims 2-13 are therefore not rejected under 35 U.S.C. 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Claims 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Grigsby et al. (U.S. Patent Application Publication 2010/0086192), discloses receiving an input for an item, to identify the item (paragraphs 37 and 40; Figure 1); and discloses inputting a query to obtain a product match (paragraphs 14-16 and 93-95).  Tapley et al. (U.S. Patent Application Publication 2009/0304267) discloses transmitting an item identifier to obtain a matching image (paragraphs 3 and 41-45; Figures 8 and 9).  Li (U.S. Patent Application Publication 2009/0113475) discloses 
Claims 14-20 as amended are not directed to commercial interactions, and therefore not directed to an abstract idea (the other categories of abstract idea do not apply).  It is noted that claim 20 recites “providing the item listing to [a] seller”, but this does not suffice to make the claimed system directed to commercial interactions.  Claims 14-20 are therefore not rejected under 35 U.S.C. 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 21 is allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Grigsby et al. (U.S. Patent Application Publication 2010/0086192), discloses receiving an input for an item, to identify the item (paragraphs 37 and 40; Figure 1); and discloses inputting a query to obtain a product match (paragraphs 14-16 and 93-95).  Tapley et al. (U.S. Patent Application Publication 2009/0304267) discloses transmitting an item identifier to obtain a matching image (paragraphs 3 and 41-45; Figures 8 and 9).  Li (U.S. Patent Application Publication 2009/0113475) discloses 
Claim 21 as amended is no longer rejected based on double patenting, and not directed to commercial interactions, and therefore not directed to an abstract idea (the other categories of abstract idea do not apply).  Claim 21 is therefore not rejected under 35 U.S.C. 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762 or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	November 1, 2021